DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of the first pipe including a mounting opening outside the vacuum container; a refrigerator inserted in the first pipe through the mounting opening and fixed so as to seal the mounting opening, with a first flow path of the coolant vaporized being defined by the refrigerator and the first pipe; a separator disposed in a gap between an inner face of the first pipe and the refrigerator, the separator separating an interior of the first pipe into a part on a coolant container side and a part on a mounting opening side, the separator defining a part of the first flow path; a second pipe passing through the vacuum container and the radiation shield and connected to the coolant container, the second pipe defining a second flow path of the coolant vaporized; a third pipe connected to the first pipe outside the vacuum container, the third pipe extending in contact with the vacuum container; a fourth pipe connected to the second pipe outside the vacuum container, the fourth pipe extending in contact with the vacuum container; and at least one pressure relief valve connected to the third pipe and the fourth pipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837